Citation Nr: 1703625	
Decision Date: 02/07/17    Archive Date: 02/15/17

DOCKET NO.  11-23 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to a disability rating in excess of 40 percent for a left upper extremity disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 2003 to May 2004 and from June 2005 to October 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2010 rating decision by the Department of Veterans Affairs (VA) Hartford Regional Office (RO) in Newington, Connecticut.

The Veteran testified before the undersigned Acting Veterans Law Judge (AVLJ) at a hearing at his local RO (Travel Board hearing) in June 2013.  A transcript of the hearing has been associated with the record.

When this case was before the Board in September 2014, it was remanded for additional development.  The case is now again before the Board for further appellate action.

The Board notes in a May 2007 rating decision, the Veteran was granted service connection for a "left shoulder condition" stemming from an in-service injury to his left shoulder and neck and a 20 percent rating was assigned based upon limited range of motion of the arm.  In a February 2008 rating decision, the RO granted a 40 percent rating for left arm neurological symptoms caused by the Veteran's service-connected cervical spine disability.  A 40 percent rating was assigned for the neurological symptoms, and the RO simultaneously reduced the rating based on limited range of motion from 20 percent to noncompensable.  In July 2010, the Veteran filed the claim currently before the Board for an increased rating for his "left shoulder problem."  Following the Board's September 2014 remand, in a March 2016 rating decision, the RO reinstituted a 20 percent rating for limited motion of the left arm and granted service connection for acromioclavicular (AC) joint arthritis with a 10 percent rating.  

Both ratings assigned in the March 2016 decision were made effective on May 28, 2015, as the RO determined the symptoms of limitation of motion and malunion or arthritis of the clavicle were not encompassed by the Veteran's July 2010 increased rating claim.  However, the Board notes that all of the left upper extremity conditions considered in the March 2016 rating decision were documented in the medical evidence of record prior to the Veteran's July 2010 claim.  In addition, the medical evidence showed the Veteran's limitation of motion, clavicle arthritis, and neurological symptoms were all related to either his in-service injuries or his service-connected cervical spine disability.  As such, in construing the Veteran's claim for an increased rating for his "left shoulder problem" broadly, the Board has recharacterized the issue on appeal as reflected on the title page, and has determined the Veteran is entitled to ratings based on neurological symptoms, limitation of motion, and AC joint malunion or arthritis throughout the period of the claim.


REMAND

Although further delay is regrettable, the Board finds additional development is required before the Veteran's claim is decided.

As noted above, the Board has determined the Veteran is entitled to a disability rating based upon limited range of motion of the left arm, separate from his rating based upon neurological symptoms, throughout the period of the claim.

In this regard, the Board notes that in the recent case of Correia v. McDonald, 28 Vet. App. 158 (2016), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 4.59 requires that all VA examinations related to a joint disability must include testing for pain on both active and passive motion, in weight-bearing and non-weight bearing and, if possible, with the range of motion measurements of the opposite undamaged joint.

The Board notes that pursuant to its September 2014 remand, the Veteran was afforded a VA examination in May 2015.  Although the examiner performed range of motion testing, there is no indication in the examination report that range of motion testing was conducted with and without weight-bearing, or that passive as well as active range of motion was tested.  As such, the Board finds a remand is required in order to afford the Veteran a VA examination which complies with the Court's holding in Correia.

Accordingly, this case is REMANDED for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, afford the Veteran a VA examination to determine the current severity of his service-connected left upper extremity disability.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed.  

The examiner is directed to perform range of motion testing to determine the extent of limitation of motion due to pain on active motion and passive motion, as well as with weight-bearing and without weight-bearing.

If the examiner is unable to conduct the required testing or concludes the required testing is not necessary in this case, he or she should clearly explain why this is so.

3.  Undertake any other development determined to be warranted.

4.  Then, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

In this regard, the RO is advised that the Board has determined the Veteran is entitled to separate ratings for his left upper extremity neurological symptoms, limited range of motion, and AC joint arthritis or malunion throughout the period of the claim.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




